838 F.2d 466Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George Paul LAROQUE, Plaintiff-Appellant,v.Carl F. TROY, American Consul to Australia (Sydney, N.S.W.,Australia), Defendant-Appellee.
No. 87-7333.
United States Court of Appeals, Fourth Circuit.
Nov. 23, 1987.

George Paul Laroque, pro se.
Before SPROUSE, ERVIN, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
George Laroque seeks to appeal from the district court order dismissing his complaint without prejudice for failure to pay the filing fee of $89.81.  As the district court properly complied with the procedures approved in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), we deny leave to proceed in forma pauperis and dismiss the appeal.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.